UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6120


MICHAEL ALONZA RUFUS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Margaret B. Seymour, Senior
District Judge. (6:15-cv-02127-MBS)


Submitted:   June 29, 2016                    Decided:   July 7, 2016


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael    Alonza      Rufus   appeals    the   district    court’s    order

accepting     the     recommendation     of     the   magistrate     judge    and

dismissing      his    28    U.S.C.    § 2241     (2012)    petition      without

prejudice.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        See Rufus v. United States, No. 6:15-cv-02127-

MBS   (D.S.C.   Jan.    4,    2016).     We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                        2